J-S33035-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 PEDRO SILVA                             :
                                         :
                   Appellant             :   No. 880 EDA 2017

          Appeal from the Judgment of Sentence February 14, 2017
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0008733-2016,
                         MC-51-CR-0019953-2016


BEFORE:    OTT, J., McLAUGHLIN, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                       FILED JUNE 18, 2018

      Appellant, Pedro Silva, appeals from the judgment of sentence entered

in the Court of Common Pleas of Philadelphia County after the court, sitting

as finder of fact in his non-jury trial, found him guilty of one count of

impersonating a public servant, 18 Pa.C.S. § 4912.           Herein, Appellant

contends the evidence was insufficient to support the verdict. We affirm.

      The trial court sets forth the following relevant facts and procedural

history:

      On July 8, 2016, between 6:30 pm and 7:00 pm the defendant
      [hereinafter “Appellant”], Pedro Silva, went to the home of Ms.
      Lisa Marie Acevedo on Tampa Street in Philadelphia, PA. Appellant
      knocked on the door and informed Ms. Acevedo that the neighbors
      had been complaining of a car that [had not] been moved for a
      few months. The referenced car was a black Jeep Cherokee
      belonging to Ms. Acevedo’s aunt, Helen Dangleman. Appellant
      told Ms. Acevedo that he worked for PennDOT, and that he was
      going to tow the vehicle.        Appellant failed to show any

____________________________________
* Former Justice specially assigned to the Superior Court.
J-S33035-18


     identification, badge, or ID identifying him as a PennDOT or
     Department of Transportation employee. Nonetheless, following
     this brief conversation, Ms. Acevedo walked with Appellant to the
     vehicle’s location. Upon arrival at the vehicle, Appellant and Ms.
     Acevedo discussed the registration and inspection of the vehicle[,
     during which Appellant informed Ms. Acevedo that “the car was
     not legal.”]

     Following the discussion, Ms. Acevedo returned to her house to
     get the vehicle registration paperwork in order to demonstrate
     that the vehicle was properly registered. After obtaining the
     paperwork Ms. Acevedo, who had been joined by her husband,
     returned to the vehicle and observed that the Jeep Cherokee was
     tied to a white Chevy Silverado Z71 owned by Appellant. While
     Appellant and Ms. Acevedo’s husband were engaged in discussion
     over the Jeep Cherokee, Appellant told Ms. Acevedo’s husband
     that he worked for the DOT.

     [Appellant got on his phone and talked as if he was speaking to
     someone in an office. He said, “Yeah, they are arguing about
     taking the vehicle. I’m going to go to the district now.”] Next,
     Ms. Acevedo called the police department to inform them of the
     situation.   Appellant then informed Ms. Acevedo that he was
     leaving to go to the district and subsequently left in the white
     Chevy Silverado.

     Shortly thereafter, police officers arrived to the location of Ms.
     Acevedo and her husband. Ms. Acevedo provided a description of
     Appellant to the police officers.       The officers were able to
     apprehend Appellant at the intersection of Front and Hunting Park,
     behind a U-Haul. Following the arrest of Appellant, he was later
     identified at the location of arrest by Ms. Acevedo.

     [On the same day,] Appellant was arrested and charged with one
     count of criminal attempt of theft by unlawful taking,[] one count
     of criminal attempt of theft by deception,[] and one count of
     impersonating a public servant.[]

     On February 14, 2017, Appellant waived his right to a jury trial
     and was tried before the Honorable Lucretia Clemons in a bench
     trial. The trial court convicted Appellant of the one count of
     impersonating a public servant and found Appellant not guilty as
     to all other charges. On the same day, the trial court sentenced
     Appellant to three to six months incarceration followed by one

                                   -2-
J-S33035-18


      year of reporting probation. Appellant was given credit for time
      served and was subject to immediate parole. Shortly thereafter,
      on March 9, 2017, Appellant filed a Notice of Appeal to the
      Superior Court.

      On April 19, 2017, Appellant filed a concise statement of errors
      complained of on appeal contending that the trial court erred in
      finding that there was sufficient evidence to prove beyond a
      reasonable doubt that Appellant was guilty of the criminal offense
      of impersonating a public servant.

Trial Court Opinion, 6/13/17, at 1-3 (footnotes omitted).

      Appellant presents one question for our review:

      DID THE TRIAL COURT ERR WHEN IT FOUND THAT THERE
      WAS SUFFICIENT EVIDENCE TO PROVE, BEYOND A
      REASONABLE DOUBT, THAT APPELLANT, PEDRO SILVA,
      WAS   GUILTY   OF   THE  CRIMINAL   OFFENSE   OF
      IMPERSONATING A PUBLIC SERVANT?

Appellant’s brief, at 2.

      Appellant challenges the sufficiency of the evidence underlying his

conviction for impersonating a public servant. We are guided by the following

principles:

      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for the fact-finder. In
      addition, we note that the facts and circumstances established by
      the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant's guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record


                                     -3-
J-S33035-18


      must be evaluated and all evidence actually received must be
      considered. Finally, the finder of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Gause, 164 A.3d 532, 540–541 (Pa.Super. 2017)

(citation omitted).

      The Crimes Codes defines the offense of impersonating a public servant

as follows: “A person commits a misdemeanor of the second degree if he

falsely pretends to hold a position in the public service with the intent to induce

another to submit to such pretended authority or otherwise to act in reliance

upon that pretense to his prejudice.” 18 Pa.C.S. § 4912. Further, a “public

servant,” is defined as: “[a]ny officer or employee of government, including

members of the General Assembly and judges, and any person participating

as juror, advisor, consultant or otherwise, in performing a governmental

function; but the term does not include witnesses.” 18 Pa.C.S. § 4501.

      Appellant contends the evidence was insufficient to allow for the

reasonable inference that he intended to induce Ms. Acevedo and her husband

to submit to his pretended authority.         On the day in question, it was

undisputed that Appellant was wearing plain clothes—jeans and a red shirt,

showed no badge or identification of any kind, and was driving an ordinary

pick-up truck, not a tow truck.      Appellant’s brief at 9, 11-12.    Therefore,

Appellant argues, one could not reasonably infer the requisite intent where it

was impossible for the complainants to have believed he was a PennDOT

employee prepared to tow their aunt’s SUV in the first place. We disagree.



                                       -4-
J-S33035-18



      We find that, when viewing the evidence in the light most favorable to

the Commonwealth as verdict winner, the Commonwealth presented sufficient

evidence to support Appellant’s conviction for impersonating a public servant.

At the outset, we note the trial court credited the testimony of Ms. Acevedo

over that of Appellant. Ms. Acevedo testified that Appellant came to her home

and held himself out as a PennDOT employee tasked with having her aunt’s

SUV towed because it was “not legal,” having been parked in the same location

indefinitely while bearing expired tags. N.T. 2/14/17, at 12-15, 22. The two

walked to the SUV, where Appellant showed Ms. Acevedo the expired

registration stickers. Acevedo claimed she kept the current stickers in her

home because stickers had been removed from the vehicle in the past, and

she walked back to her home to retrieve them as proof. N.T. at 13-14.

      When she returned with her husband to show Appellant the current

registration stickers, they noticed Appellant had the SUV tied to his pick-up

truck. N.T. at 14. Appellant then repeated his claim of authority and intent

to tow the vehicle to Ms. Acevedo’s husband. N.T. at 16. According to Ms.

Acevedo, when she and her husband protested, Appellant appeared to place

a call on his cell phone in an official capacity, as if he were reporting on his

assignment to tow the vehicle, saying ““Yeah, they are arguing about taking

the vehicle. I’m going to go to the district now.” N.T. at 17, 27. Ms. Acevedo

then called the police to report the situation, while her husband removed the

rope connecting the two vehicles. N.T. at 17. At that point, Appellant said he

was “going to the district[,]” and left the scene. N.T. at 17.

                                     -5-
J-S33035-18



      The reasonable inference from Appellant’s conduct and statements,

viewed under our standard of review, established beyond a reasonable doubt

that Appellant acted with the intent to induce Ms. Acevedo and her husband

into believing he was a PennDOT employee authorized to tow their aunt’s

vehicle from its present location to their prejudice.   As such, Appellant

presented himself as a public servant as proscribed under Section 4912.

Accordingly, we reject Appellant’s sufficiency of the evidence claim as

meritless.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/18/18




                                   -6-
J-S33035-18




              -7-